Whiteieud, C. J.,
delivered the opinion of the court.
Whatever conflict there may be in the evidence, so far as mere opinion is concerned, as to whether a fair trial could be had in Montgomery county, the testimony for appellant as to acts and circumstances, far more potential than mere opinion testimony, demonstrates beyond all doubt that the court erred in not granting the motion for a change of venue. With threats of death at the hands of a mob; threats of having the appellant if they had to blow up the jail with dynamite to get him; with the sheriff bringing him to Jackson to save his life; with efforts made to get him from the train, so that the sheriff had to lock him up in the *647closet while passing through town; with testimony of a highly inflamed state of public feeling at the time of the homicide, so that the almost universal expression was that he ought to be hung; with six deputies guarding him, at the very time of his trial, every day in the court house; and with sixteen deputies needed to guard and protect this defendant the very night before this testimony was heard by the circuit court — it is a mockery to talk of a fair trial.

Reversed and remanded.